UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-6372



In re: PAUL NAGY,

                                                         Petitioner.



        On Petition for Writ of Mandamus.    (CA-98-951-5)


Submitted:   June 15, 2000                  Decided:   June 22, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Petition dismissed by unpublished per curiam opinion.


Paul Nagy, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Paul Nagy, who is presently confined at FCI-Butner, petitions

this court for a writ of mandamus directing the district court to

rule on four motions prior to conducting a hearing on whether Nagy

should remain in the custody of the Attorney General. The mandamus

petition was filed on March 21, 2000, the date the hearing orig-

inally was scheduled.    The hearing was postponed and took place on

March 28.     Because the hearing has already occurred, we deny the

mandamus petition as moot.    We therefore deny the motion for leave

to proceed in forma pauperis and dismiss the petition. We dispense

with oral argument because the facts and legal arguments are

adequately presented in the materials before us and argument would

not aid the decisional process.




                                                          DISMISSED




                                  2